   Case 19-00042-SMT   Doc 69    Filed 07/05/19 Entered 07/05/19 09:54:48   Desc Main
                                 Document Page 1 of 4

The document below is hereby signed.

Signed: July 3, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    TANNER SCOTT CAMPBELL,                )       Case No. 19-00042
                                          )       (Chapter 7)
                       Debtor.            )       Not for publication in
                                          )       West’s Bankruptcy Reporter.

               MEMORANDUM DECISION AND ORDER RE CREDITOR’S
               MOTION TO EXTEND TIME TO OBJECT TO DISCHARGE

         MOSEX Exhibit 1 LLC (“Creditor”) has filed a Motion to

    Extend Time to Object to Discharge of Debtor (Dkt. No. 56).

                                              I

         The Motion concludes by stating: “WHEREFORE, Creditor

    respectfully requests that the Court grant this Motion and extend

    the time to file a complaint objecting to the discharge of the

    Debtor to July 22, 2019.”        The proposed order submitted with the

    Motion only addresses extending the time to object to discharge.

    The foregoing must be read as limiting the Motion to one for an

    extension of the time to object to discharge.             Despite the

    concluding paragraph of the Motion, despite the language of the

    proposed order, and despite the title of the Motion, paragraph 4

    of the Motion “requests that the time to object to exemptions and
Case 19-00042-SMT   Doc 69   Filed 07/05/19 Entered 07/05/19 09:54:48   Desc Main
                             Document Page 2 of 4


discharge now be extended to July 22, 2019.”              Even if the

concluding paragraph of the Motion does not limit the Motion to

one seeking to extend the time for objecting to discharge of the

debtor, the request to extend the time to object to exemptions

must be denied.

      The Creditor failed timely to request an extension of the

time to object to exemptions.         Only the trustee timely filed a

motion seeking by the deadline of March 25, 2019, an extension of

time for the trustee to object to exemptions, and the order (Dkt.

No. 15) granting that request was limited to extending the

trustee’s time to object to exemptions.           The trustee’s later

motion to further extend the time to object to exemptions, and

the court’s order (Dkt. No. 44) granting that motion, thus relate

only to extending the trustee’s previously enlarged time to

object to exemptions and did not enlarge the time for creditors

to object to exemptions.

      Moreover, the Creditor’s Motion fails to explain what

exemptions claimed warrant additional time for objecting to such

exemptions.   The Motion only points to various misconduct in the

case (already raised in its motion to dismiss the case) and

thereby suggests that there may be grounds to object to the

debtor’s receiving a discharge and then argues that circumstances

warrant additional time to investigate.           See Motion at ¶ 41.




                                       2
Case 19-00042-SMT   Doc 69   Filed 07/05/19 Entered 07/05/19 09:54:48   Desc Main
                             Document Page 3 of 4


                                       II

      The United States Trustee and the Chapter 7 trustee have

already obtained orders granting extensions to July 22, 2019, of

the deadline to object to discharge.           Although those orders by

their terms are limited to the United States Trustee and the

Chapter 7 trustee, the motions leading to those orders requested

additional time so that investigations of the circumstances in

this case can be completed in order to better determine whether

the filing of a complaint objecting to discharge is warranted.

The Creditor should be given the same amount of additional time

to evaluate whether to object to the debtor’s receiving a

discharge.    The debtor cannot receive a discharge before the

passage of July 22, 2019, and has not pointed to any substantial

prejudice in the Creditor’s filing a complaint objecting to

discharge as late as July 22, 2019.          The debtor only argues that

the Creditor “should not be permitted to effectively combine its

scattershot motion to dismiss with a complaint objecting to

discharge.”    However, the debtor’s anticipation that the Creditor

may pursue an objection to discharge in a procedurally improper

fashion is not a basis for denying the Creditor an extension of

time to object to discharge.

                                     III

      The body of the Creditor’s Motion seeks an extension to July

22, 2019, of the deadline to object to discharge.             The proposed


                                       3
Case 19-00042-SMT                                                                             Doc 69   Filed 07/05/19 Entered 07/05/19 09:54:48   Desc Main
                                                                                                       Document Page 4 of 4


order submitted with the Motion would provide that “the deadline

to file a complaint objecting to the Debtor’s discharge is

extended for forty-five (45) days from the date of this order, or

to July 22, 2019, whichever date is later.”                                                                                      The Motion itself

only attempted to justify an extension until July 22, 2019, and

did not articulate any justification for making the extension

longer depending on when the court’s order was entered.                                                                                           The

court will thus only extend the deadline to July 22, 2019.

                                                                                                               IV

                              It is thus

                              ORDERED that the Motion to Extend Time to Object to

Discharge of Debtor (Dkt. No. 56) is granted in part as follows.

It is further

                              ORDERED the deadline for MOSEX Exhibit 1 LLC to file a

complaint objecting to the Debtor’s discharge is extended to July

22, 2019.                                                         It is further

                              ORDERED that any further relief sought by the Motion to

Extend Time to Object to Discharge of Debtor (Dkt. No. 56) is

denied.

                                                                                                                           [Signed and dated above.]

Copies to: E-recipients.




R:\Common\TeelSM\Judge Temp Docs\Campbell (Tanner Scott) - Grant Mosex Extension Mtn_v3.wpd
                                                                                                                 4
